MATHEWS, Circuit Judge.
On October 24, 1957, in the United States District Court for the Northern District of California, Northern Division, appellants and two other plaintiffs brought a civil action against appellees, hereafter called defendants. The complaint alleged, in substance, that plaintiffs (appellants and their two coplain-tiffs) were civilians employed in civil service positions at Travis Air Force Base; that defendants were United States Air Force officers at said base; that defendants had threatened to and would, unless enjoined, discharge plaintiffs from their positions in violation of 5 U.S.C.A. §§ 652 and 861; that there was an actual controversy between plaintiffs and defendants as to plaintiff's rights under 5 U.S.C.A. §§ 652 and 861; and that, as to each plaintiff, the matter in controversy exceeded the sum or value of $3,000 exclusive of interest and costs.
The complaint prayed for a temporary restraining order, a preliminary injunction and a permanent injunction restraining and enjoining defendants from discharging plaintiffs from their positions; for a declaratory judgment declaring the respective rights of plaintiffs and defendants under 5 U.S.C.A. § 652 et seq.; and for such other and further relief as to the District Court might seem proper.
None of the defendants filed an answer. Instead, defendants, on November 12, 1957, filed a paper entitled “Motion to dismiss,” consisting of a memorandum and a motion appended thereto. The memorandum was, in effect, a brief in support of the appended motion. The appended motion was, in effect, a motion to dismiss the action for lack of jurisdiction. On November 21, 1957, after a hearing at which no evidence was taken, the District Court filed an opinion1 and entei'ed a judgment which, in effect, granted the motion, dismissed the action for lack of jurisdiction and ordered plaintiffs to pay costs2 in the sum of $880.21. This appeal is from the judgment.
The question presented is whether the District Court had jurisdiction of the action.
In determining this question, we must and do accept as true the allegations of fact in the complaint, no answer having been filed, no issue of fact having been raised or tried and no evidence having been taken. Accordingly, we accept as true the allegation that defendants had threatened to discharge plaintiffs from their positions in violation of 5 U.S. C.A. §§ 652 and 861. However, plaintiffs, if so discharged, could have appealed to the Civil Service Commission.3 This was an adequate administrative remedy.4As to whether any other administrative remedy was available to plaintiffs, we express no opinion.
The complaint stated that plaintiffs had “no administrative appeal from the threatened action.” What this statement meant is not clear. If it meant that plaintiffs had not appealed, it was an allegation of fact, and we accept it as true. If it meant that plaintiffs could not appeal to the Commission, if discharged in violation of 5 U.S.C.A. §§ 652 and 861, it was not an allegation of fact, but was *611a statement of a mere conclusion — a conclusion which we hold was incorrect.
The complaint alleged that on October 3, 1957, the Commission “advised5 as follows: ‘In reply to your recent letter,6 you are advised that the agency’s7 determination to run a reduction in force in any particular kind of work is not appealable to the U. S. Civil Service Commission under the Retention preference regulations. An agency determination to effect a reduction in civilian personnel and to assign military personnel to carry on the duties formerly performed by civilian personnel is a problem outside our jurisdiction and is not the basis upon which wTe could accept a reduction in force appeal.’ ” 8 However, it is immaterial, if true, that the Commission gave this advice; for the giving of this advice could not and did not deprive plaintiffs of their right to appeal to the Commission, if discharged in violation of 5 U.S. C.A. §§ 652 and 861.
It did not appear from the complaint that plaintiffs had appealed to the Commission or had invoked any other administrative remedy. Much less did it appear that they had exhausted their administrative remedy or remedies. Instead, it appeared that they had not done so. Hence the District Court had no jurisdiction of the action.9 This is true despite the fact — if it was a fact — that no administrative remedy was available to plaintiffs before they were discharged.10 As to whether any such remedy was available to them before they were discharged, we express no opinion.
Judgment affirmed.

. Hills v. Eisenkart, D.C.N.D.Cal., 156 F.Supp. 902.


. See 28 U.S.C.A. § 1919.


. See 5 U.S.C.A. §§ 652 and 863.


. Johnson v. War Assets Administration, 7 Cir., 171 F.2d 556; Johnson v. Nelson, 86 U.S.App.D.C. 98, 180 F.2d 386; Green v. Baughman, 94 U.S.App.D.C. 291, 214 F.2d 878; Young v. Higley, 95 U.S.App. D.C. 122, 220 F.2d 487; Fitzpatrick v. Snyder, 1 Cir., 220 F.2d 522; Burns v. McCrary, 2 Cir., 229 F.2d 286.


. To whom this advice was given the complaint did not say.


. Whose letter this was the complaint did not say.


. What agency this was the complaint did not say.


. In this advice, nothing was said about appeals by employees discharged in violation of 5 U.S.C.A. §§ 652 and 861.


. See cases cited in footnote 4. See also Porter v. Investors Snydicate, 286 U.S. 461, 52 S.Ct. 617, 76 L.Ed. 1226; Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 58 S.Ct. 459, 82 L.Ed. 638; Ma-cauley v. Waterman Shipbuilding Corp., 327 U.S. 540, 66 S.Ct. 712, 90 L.Ed. 839; Aircraft & Diesel Corp. v. Hirsch, 331 U.S. 752, 67 S.Ct. 1493, 91 L.Ed. 1796.


. See cases cited in footnotes 4 and 9.